DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

DETAILED ACTION
	Claims 2 and 10 were previously cancelled. Claims 8 and 18 were cancelled in the amendment of December 22, 2021. Accordingly, claims 1, 3-7, 9 and 11-17 are under consideration.

Rejections Maintained/Modified
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended after the filing date. Claims 16 and 17 were added after the filing date. The limitations of: 1) “A method of treating a cancer having at least one gain-of-function mutation causing associated with activation of the MAPK pathway” (claims 1 and 16); 2) “detecting expression of SLITRK” (claims 16 and 17); and 3) “identifying a subject who is or may become resistant to treatment with a MAPK inhibitor” (claim 17), have no clear support in the specification as originally filed. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. See MPEP2163.06.
Claims 3-7, 9 and 11-15 are also rejected because these claims are dependent on the rejected claims directly or indirectly.

Response to Arguments
For the WRITTEN DESCRIPTION rejection of claims 1, 3-7, 9 and 11-17 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    157
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    130
    626
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    268
    630
    media_image3.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Regarding limitation: “A method of treating a cancer having at least one gain-of-function mutation causing associated with activation of the MAPK pathway” of claims 1 and 16, Applicant argues that: “Support for "at least one gain-of-function 
Applicant’s arguments have been considered, but have not been found persuasive because none of [0002], [0010] or [0011] discloses least one gain-of-function mutation causing activation of the MAPK pathway. [0002], [0010] or [0011] discloses increased activation of the MAPK pathway in cancer, however, the increased activation of the MAPK pathway may not be caused by gain-of-function mutation, and can be cause by other mechanisms, i.e. down regulation of repressor of MAPK pathway.   Although paragraph [0002] discloses that the MAPK pathway is constitutively activated in a significant proportion of human tumors often through gain-of-function mutations in RAS or RAF gene family members, RAS or RAF gene family members are not the only signaling molecules in the MAPK pathway.  Thus, “A method of treating a cancer having at least one gain-of-function mutation causing associated with activation of the MAPK pathway” is not supported by the specification and claims as filed.
Regarding limitation: “detecting expression of SLITRK” of claims 16 and 17, Applicant argues that Figures 2, 5, 8B and 8D provide for the limitation. However, as described by Applicant above, all the figures disclose detecting expression of SLITRK6 only. Thus, the subject matter claimed in claims 16 and 17 broadens the scope of the 
Regarding limitation: “identifying a subject who is or may become resistant to treatment with a MAPK inhibitor” of claim 17, Applicant argues that [0019], [0008], [0066] and Figure 1 provide evidence for the claimed limitation. However, [0019] generally describes resistance to MAPK inhibitors, and the resistance reduces the effectiveness of treatment; [0008] describes in general a method of preventing the resistance in a subject; [0066] and Figure 1 describe vemurafenib induces SLITRK6 expression and resistance to MAPK inhibitors. None of them discloses identifying a subject who is or may become resistant to treatment with a MAPK inhibitor.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of previously set forth and above. 

New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-7, 9 and 11-15 are also rejected because these claims are dependent on the rejected claims directly or indirectly.
Appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The instant claim is drawn to a method of sensitizing SLITRK6-expressing cancer cells to at least one MAPK inhibitor and antibody-dependent cell-mediated cytoxicity (ADCC) in a subject in need thereof comprising identifying a subject who is or may become resistant to treatment with a MAPK inhibitor detecting expression of SLITRK in the cancer cells; and administering to the subject a therapeutically effective combination 
However, the specification does not disclose how one would identify a subject who is or may become resistant to treatment with a MAPK inhibitor.  The specification teaches that the response of subjects suffering from cancer to MAPK inhibitors is dramatically impaired by secondary resistances and rapid relapse. However the specification teaches that the molecular mechanisms driving these resistances are not completely understood. See Abstract, paragraphs [0004] and [0066]. There is no indication about detection of what marker would identify a subject who is or may become resistant to treatment with a MAPK inhibitor. 
The specification teaches that SLITRK6 is induced by a MAPK inhibitor (e.g. Vemurafenib). See [0004], [0058] and Figure 1. However, one cannot extrapolate the teachings of the specification to the enablement of the claim because it is clear from the teachings of the specification that SLITRK6 mRNA increases in respond to MAPK inhibitor treatment in all tested cancer lines.See Figure 1 and [0058]. The specification does not show whether a subject, who is or may become resistant to treatment with a MAPK inhibitor, has a different SLITRK6 expression pattern from a subject, who is not resistant to treatment with a MAPK inhibitor. Thus, one could not predict whether a subject is or may become resistant to treatment with a MAPK inhibitor by determining SLITRK6 expression alone. 
Given the lack of specific guidance in the specification and the insufficient knowledge in the art, undue experimentation would be required for a skilled in the art to determine what biological marker could be used to identify a subject who is or may become resistant to treatment with a MAPK inhibitor.
For all of the above reasons, claim 17 is properly rejected as failing to comply with the enablement requirement.


Conclusion
	No claims are allowed.
	All other rejections set forth in the previous Office Action of September 8, 2021 are hereby withdrawn in view of claim amendments and Applicants’ arguments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642